

113 S2033 IS: Jumpstart Our Businesses by Supporting Students Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2033IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 in order to allow the Secretary of Education to award job
			 training Federal Pell Grants.1.Short titleThis Act may be cited as the Jumpstart Our Businesses by Supporting Students Act of 2014 or the JOBS Act of 2014.2.Job training Federal Pell GrantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end
			 the following:(k)Job training Federal Pell Grant program(1)In generalFor the award years beginning on July 1, 2014, and ending on June 30, 2020,  the Secretary shall
			 carry out a program through which the Secretary awards job training 
			 Federal
			 Pell Grants to students in job training programs.
			 Each job training Federal Pell Grant awarded under this subsection shall
			 have the same terms and conditions, and be awarded in the same manner, as
			 a Federal Pell Grant awarded under subsection (a), except as follows:(A)A student who is eligible to receive a	job training Federal Pell Grant under this subsection is a
			 student who—(i)has not yet attained a baccalaureate degree or postbaccalaureate degree;(ii)attends an eligible institution of higher education;(iii)is enrolled in, or accepted for enrollment in, a job training program at such institution of higher
			 education that does not lead to a baccalaureate degree; and(iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type
			 of program of study, as provided in clause (iii)).(B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under
			 subsection (b)(2)(A), except that—(i)the maximum Federal Pell Grant for purposes of an award under this subsection shall be $2,430;(ii)no increase shall be calculated under subsection (b)(7)(B) for a student receiving a job training
			 Federal Pell Grant under this subsection; and(iii)the requirement of subsection (b)(4) prohibiting Federal Pell Grants of less than a certain amount
			 shall not apply.(2)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection
			 shall be included in calculating the student's period of eligibility for
			 Federal Pell Grants under subsection (c), and any regulations under such
			 subsection regarding students who are enrolled in an undergraduate program
			 on less than a full-time basis  shall similarly apply to students who are
			 enrolled in a job training program at an eligible institution on less than
			 a full-time basis.(3)Definition of job training programIn this subsection, the term job training program means a career and technical education program at an  institution of higher education that—(A)provides not less than 150 clock hours of instructional time over a period of not less than 8
			 weeks;(B)provides  training needed to meet the needs of the local or regional workforce;(C)provides a student, upon completion of the program, with a recognized educational credential that
			 is  recognized by the relevant industry and meets the requirements of
			 subparagraph (D);(D)has been determined, by the institution of higher education, to provide academic content, an amount
			 of instructional time, and a recognized educational credential that are
			 sufficient to—(i)meet the hiring requirements of multiple potential employers; and(ii)allow  the students to apply for any licenses or  certifications that may be required  to be
			 employed in the field for which  the job training is offered; and(E)may include integrated or basic skills courses..